DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the semicolon “;” in line 13 needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2006/0004307 A1) in view of Norgaard Johansen et al. (US 2021/0361994 A1, hereinafter referred to as “Johansen”).
Regarding claim 1, Horst teaches a method of operating a wearable device to provide a resistance force to a user (abstract), the method comprising: measuring, via a sensor (i.e. 414), a first angle of a first joint of the user (¶ [0054]);determining a resistance level to apply to the first joint based on the first angle (¶ [0066], the resistance may be non-uniform with respect to join position); and controlling a motor (i.e. 12) connected to a motor drive unit and configured to provide the resistance (Fig. 4, ¶ [0032]-[0034], ¶ [0052]-[0053]).
Horst is silent about determining a connection ratio between a connected time for which a motor driver circuit electrically connected to a motor of the wearable device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level; and controlling the motor through the motor driver circuit based on the connection ratio.
Regarding claim 1, Johansen teaches a method to provide a resistance for to a user using an exercise device (¶ [0018]), the method comprising: measuring, via a sensor, a position of an input element (¶ [0027], ¶ [0031]); determining a resistance level to apply to the input element based on the sensed position (¶ [0031], The load/resistance could be dependent on a position of the user force input element. The load reference controller could therefore use as one input, the position of the user for input device and adjust the load reference sent to the PWM controller based on the position of the user for input device); determining a connection ratio (duty cycle) between a connected time for which a motor driver circuit (Fig. 1) electrically connected to a motor (2) of the exercise device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level (¶ [0029], ¶ [0031]); and controlling the motor through the motor driver circuit based on the connection ratio (¶ [0029], ¶ [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst’s invention with determining a connection ratio between a connected time for which a motor driver circuit electrically connected to a motor of the wearable device/exercise device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level and controlling the motor through the motor driver circuit based on the connection ratio as taught by Johansen in order to allow a very fast regulation so that the load can be varied precisely at a fast sample rate so that the load can be controlled at specific locations of a trajectory of a user input element (see ¶ [0007] of Johansen).

Regarding claim 2, Horst in view of Johansen teaches wherein the motor driver circuit includes at least one switch (Johansen: switching element 8) configured to be controlled based on the connection ratio (Johansen: ¶ [0029]).  
Regarding claim 3, Horst in view of Johansen teaches wherein the connection ratio is represented by a pulse width modulation (PWM) (Johansen: ¶ [0029], ¶ [0031]). 
Regarding claim 4, Horst in view of Johansen teaches wherein the resistance level to be provided to the user is adjusted based on the connection ratio such that, as the connected time for which the motor driver circuit is controlled to be the closed loop increases, the resistance force increases (Johansen: ¶ [0029], ¶ [0031], the higher the duty cycle/ratio, the higher the resistance force).  
Regarding claim 5, Horst in view of Johansen teaches wherein, in a state in which the motor driver circuit is controlled to be the closed loop, the motor is configured to operate as a generator with respect to an external force by the user (Horst: ¶ [0053]; Johansen: abstract).  
Regarding claim 6, Horst in view of Johansen teaches the method further comprising: charging a battery of the wearable device based on energy generated by the generator, when the motor operates as the generator (Horst: ¶ [0053]).  
Regarding claim 7, Horst in view of Johansen teaches the method further comprising: receiving, from the user, an instruction to set an operation mode of the wearable device to an exercise mode (Horst: ¶ [0058], resist mode 514).  
Regarding claim 9, Horst in view of Johansen teaches the method further comprising: receiving, from the user, an instruction to set an operation mode of the wearable device to an assistance mode (Horst: ¶ [0058], assist mode 508); calculating an assistance torque value to apply to the first joint in the assistance mode based on the first angle (Horst: ¶ [0068]); and providing an assistance force to the user by controlling the motor based on the assistance torque value (Horst: ¶ [0062], ¶ [0068]).  
Regarding claim 10, Horst in view of Johansen teaches a non-transitory computer-readable medium comprising computer readable instructions to cause a computer to perform the method of claim 1 (See above, wherein method of claim 1 is taught by Horst in view of Johansen, Horst in ¶ [0015] and claims 58-59, teaches a non-transitory computer-readable medium (memory) comprising computer readable instructions to cause a computer to perform the method of Horst. Furthermore, it would have been obvious to a person of ordinary skill in the art to modify Horst’s invention/method with features of Johansen to cause the computer perform such features as well in order to allow a very fast regulation so that the load can be varied precisely at a fast sample rate so that the load can be controlled at specific locations of a trajectory of a user input element (see ¶ [0007] of Johansen).  

Regarding claim 11, Horst teaches a wearable device (10) configured to provide a resistance force to a user (abstract), the wearable device comprising: a memory configured to store a program that includes instructions to provide the resistance force to the user (¶ [0015], ¶ [0049], claims 58-59); a sensor configured to measure a first angle of a first joint of the user (i.e. 414, ¶ [0054]); a motor driver circuit (Fig. 4, ¶ [0052]-[0053]); a motor (i.e. 12) electrically connected to the motor driver circuit (Fig. 4, ¶ [0032]-[0034]); and a processor (microcontroller 402) configured to execute the program (¶ [0015], ¶ [0049]) to, measure, via the sensor, the first angle of the first joint of the user (¶ [0054]), determine a resistance level to apply to the first joint based on the first angle (¶ [0066], the resistance may be non-uniform with respect to join position), and control the motor through the motor driver circuit, to provide the resistance (¶ [0032]-[0034]).
Horst is silent about the processor configured to execute the program to determine a connection ratio between a connected time for which the motor driver circuit is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level, and control the motor through the motor driver circuit based on the connection ratio.  
Regarding claim 11, Johansen teaches an exercise device to provide a resistance force to a user, wherein a position of an input element is measured by a sensor (¶ [0027], ¶ [0031]), a resistance level to apply to the input element is determined based on the measured position (¶ [0031], The load/resistance could be dependent on a position of the user force input element. The load reference controller could therefore use as one input, the position of the user for input device and adjust the load reference sent to the PWM controller based on the position of the user for input device); a connection ratio (duty cycle) ratio between a connected time for which a motor driver circuit (Fig. 1) is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, is determined based on the resistance level (¶ [0029], ¶ [0031]), and a motor is controlled through the motor driver circuit based on the connection ratio (¶ [0029], ¶ [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst’s invention wherein a connection ratio (duty cycle) ratio between a connected time for which a motor driver circuit is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, is determined based on the resistance level and a motor is controlled through the motor driver circuit based on the connection ratio as taught by Johansen in order to allow a very fast regulation so that the load can be varied precisely at a fast sample rate so that the load can be controlled at specific locations of a trajectory of a user input element (see ¶ [0007] of Johansen).
Regarding claim 12, Horst in view of Johansen teaches wherein the motor driver circuit comprises: at least one switch (Johansen: switching element 8) configured to be controlled based on the connection ratio (Johansen: ¶ [0029]).    
Regarding claim 13, Horst in view of Johansen teaches wherein the connection ratio is represented by a pulse width modulation (PWM), and the resistance force to be provided to the user is adjusted based on the connection ratio such that, as the connected time for which the motor driver circuit is controlled to be the closed loop increases, the resistance force increases (Johansen: ¶ [0029], ¶ [0031], the higher the duty cycle/ratio, the higher the resistance force). 
Regarding claim 14, Horst in view of Johansen teaches wherein, in a state in which the motor driver circuit is controlled to be the closed loop, the motor is configured to operate as a generator with respect to an external force by the user (Horst: ¶ [0053]; Johansen: abstract).  
Regarding claim 15, Horst in view of Johansen teaches wherein, when the motor operates as the generator, the processor is further configured to, charge a battery of the wearable device based on energy generated by the generator (Horst: ¶ [0053]).  
Regarding claim 16, Horst in view of Johansen teaches wherein the processor is further configured to, receive, from the user, an instruction to set an operation mode of the wearable device to an exercise mode, and determine the resistance level to apply to the first joint based on the exercise mode and the first angle (Horst: ¶ [0058], ¶ [0066], resist mode 514, the resistance may be non-uniform with respect to join position)).  
Regarding claim 18, Horst in view of Johansen teaches wherein the processor is further configured to, receive, from the user, an instruction to set an operation mode of the wearable device to an assistance mode (Horst: ¶ [0058], assist mode 508); calculate an assistance torque value to apply to the first joint in the assistance mode based on the first angle (Horst: ¶ [0068]); and provide an assistance force to the user by controlling the motor based on the assistance torque value (Horst: ¶ [0062], ¶ [0068]).
	
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Johansen as applied to claims 1, 7, 11 and 16 above, and further in view of Kokatsu et al. (US 2005/0140113 A1).
	Horst in view of Johansen teaches that in the exercise mode/resist mode, a battery can be charged (Horst: ¶ [0053], when the operation mode of the device is set to apply a force that opposes the motion of the join, the energy input from that ‘external’ force must be absorbed by the control circuit. While this energy can be dissipated as heat in a resistive element, it is preferably returned to the battery in the actuator power supply via a regenerative braking circuit 412). As such, it is Office’s position that in the resist/exercise mode of Horst, the motor is not being supplied power/energy from the battery. However, if applicant is not in agreement by such position, this limitation is taught by Kokatsu.
Regarding claims 8 and 17, Kokatsu teaches a method/exercise device wherein, when in an exercise/resist mode, the motor is not provided with energy from a battery of the exercise device (¶ [0018]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst’s invention in view of Johansen wherein, when in an exercise/resist mode, the motor is not provided with energy from a battery of the wearable/exercise device as taught by Kokatsu in order to enable charging the battery more and/or keep it charged (by using less power), for use in the assist mode. 

Claims 1-4, 7, 9, 11-13, 16 and 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2006/0004307 A1) in view of King et al. (US 2011/0237400 A1).
Regarding claim 1, Horst teaches a method of operating a wearable device to provide a resistance force to a user (abstract), the method comprising: measuring, via a sensor (i.e. 414), a first angle of a first joint of the user (¶ [0054]); determining a resistance level to apply to the first joint based on the first angle (¶ [0066], the resistance may be non-uniform with respect to join position); and controlling a motor (i.e. 12) connected to a motor drive unit and configured to provide the resistance (Fig. 4, ¶ [0032]-[0034], ¶ [0052]-[0053]).
Horst is silent about determining a connection ratio between a connected time for which a motor driver circuit electrically connected to a motor of the wearable device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level; and controlling the motor through the motor driver circuit based on the connection ratio.
Regarding claim 1, King teaches a method of operating a wearable device (Figs. 11 and 14) to provide a resistance force to a user, the method comprising: determining a connection ratio (duty cycle) between a connected time for which a motor driver circuit (i.e. braking control circuitry 44) electrically connected to a motor (¶ [0080]) of the wearable device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level and controlling the motor through the motor driver circuit based on the connection ratio (Figs. 9-10, abstract, ¶ [0103], ¶ [0105], ¶ [0108]-[0111]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst’s invention/method with determining a connection ratio between a connected time for which a motor driver circuit electrically connected to a motor of the wearable device is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level; and controlling the motor through the motor driver circuit based on the connection ratio as taught by King in order to allow a very fast regulation so that the load can be varied precisely at a fast sample rate and controlled more precisely and applied smoothly.

Regarding claim 2, Horst in view of King teaches wherein the motor driver circuit includes at least one switch (King: 382, Fig. 10) configured to be controlled based on the connection ratio (King: ¶ [0110]).  
Regarding claim 3, Horst in view of King teaches wherein the connection ratio is represented by a pulse width modulation (PWM) (King: ¶ [0110]).
	Regarding claim 4, Horst in view of King teaches wherein the resistance level to be provided to the user is adjusted based on the connection ratio such that, as the connected time for which the motor driver circuit is controlled to be the closed loop increases, the resistance force increases (King: ¶ [0110], the braking torque is directly proportional to the driving current ID supplied by the braking control circuit. The duty cycle of the PWM switching signal 383 is adjusted to vary the average driving current and therefore the overall resistance level of the brake(s)).
Regarding claim 7, Horst in view of King teaches the method further comprising: receiving, from the user, an instruction to set an operation mode of the wearable device to an exercise mode (Horst: ¶ [0058], resist mode 514).  
Regarding claim 9, Horst in view of King teaches the method further comprising: receiving, from the user, an instruction to set an operation mode of the wearable device to an assistance mode (Horst: ¶ [0058], assist mode 508); calculating an assistance torque value to apply to the first joint in the assistance mode based on the first angle (Horst: ¶ [0068]); and providing an assistance force to the user by controlling the motor based on the assistance torque value (Horst: ¶ [0062], ¶ [0068]).  

Regarding claim 11, Horst teaches a wearable device (10) configured to provide a resistance force to a user (abstract), the wearable device comprising: a memory configured to store a program that includes instructions to provide the resistance force to the user (¶ [0015], ¶ [0049], claims 58-59); a sensor configured to measure a first angle of a first joint of the user (i.e. 414, ¶ [0054]); a motor driver circuit (Fig. 4, ¶ [0052]-[0053]); a motor (i.e. 12) electrically connected to the motor driver circuit (Fig. 4, ¶ [0032]-[0034]); and a processor (microcontroller 402) configured to execute the program (¶ [0015], ¶ [0049]) to, measure, via the sensor, the first angle of the first joint of the user (¶ [0054]), determine a resistance level to apply to the first joint based on the first angle (¶ [0066], the resistance may be non-uniform with respect to join position), and control the motor through the motor driver circuit, to provide the resistance (¶ [0032]-[0034]).
Horst is silent about the processor configured to execute the program to determine a connection ratio between a connected time for which the motor driver circuit is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level, and control the motor through the motor driver circuit based on the connection ratio.  
Regarding claim 11, King teaches a wearable device (Figs. 11 and 14) configured to provide a resistance force to a user, the wearable device comprising: a memory configured to store a program that includes instructions to provide the resistance force to the user (¶ [0071], the main controller 38 can include a microprocessor, a microcontroller or other programmable hardware device. A programmable device has to include a memory on which the programs are stored), a motor driver/braking control circuit (i.e. braking control circuitry 44, Fig. 10), a motor/brake electrically connected to the motor driver circuit (Figs. 9-10, ¶ [0080], a motor can be used as a braking device), a processor (¶ [0071]) configured to execute the program to determine a connection ratio between a connected time for which the motor driver circuit is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level, and control the motor through the motor driver circuit based on the connection ratio (Figs. 9-10, abstract, ¶ [0103], ¶ [0105], ¶ [0108]-[0111]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst’s invention wherein the processor is configured to execute the program to determine a connection ratio between a connected time for which the motor driver circuit is controlled to be a closed loop and a disconnected time for which the motor driver circuit is controlled to be an open loop, based on the resistance level, and control the motor through the motor driver circuit based on the connection ratio as taught by King in order to allow a very fast regulation so that the load can be varied precisely at a fast sample rate and controlled more precisely and applied smoothly.

	Regarding claim 12, Horst in view of King teaches wherein the motor driver circuit comprises: at least one switch (King: switching 382) configured to be controlled based on the connection ratio (King: ¶ [0110]).
Regarding claim 13, Horst in view of King teaches wherein the connection ratio is represented by a pulse width modulation (PWM), and the resistance force to be provided to the user is adjusted based on the connection ratio such that, as the connected time for which the motor driver circuit is controlled to be the closed loop increases, the resistance force increases (King: ¶ [0110], the braking torque is directly proportional to the driving current ID supplied by the braking control circuit. The duty cycle of the PWM switching signal 383 is adjusted to vary the average driving current and therefore the overall resistance level of the brake(s)).
Regarding claim 16, Horst in view of King teaches wherein the processor is further configured to, receive, from the user, an instruction to set an operation mode of the wearable device to an exercise mode, and determine the resistance level to apply to the first joint based on the exercise mode and the first angle (Horst: ¶ [0058], ¶ [0066], resist mode 514, the resistance may be non-uniform with respect to join position)).  
Regarding claim 18, Horst in view of King teaches wherein the processor is further configured to, receive, from the user, an instruction to set an operation mode of the wearable device to an assistance mode (Horst: ¶ [0058], assist mode 508); calculate an assistance torque value to apply to the first joint in the assistance mode based on the first angle (Horst: ¶ [0068]); and provide an assistance force to the user by controlling the motor based on the assistance torque value (Horst: ¶ [0062], ¶ [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20180109750A to Lee (see Fig. 4 and ¶ [33]-[ 34], [39]-[40], [65]-[69], [71], pertinent to claims 1, 3, 11 and 13); WO2019/149989 A1 to Krunlahti (see Figs. 1-2, pertinent to claims 1-3, 11-13); US 2016/0332019 A1 to Rollins (see Fig. 4, pertinent to claims 1 and 11), and US 2003/0073546 A1 to Lassanske et al. (see Fig. 2, ¶ [53], pertinent to claims 1-3 and 11-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784